Title: To George Washington from Benjamin Lincoln, 14 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Philadelphia Augt 14th 1782
                  
                  Since closing my public letter I have learned that the committee to whom your Excellency’s letter was referred reported in favor of the discharge of Lord Cornwallis’ but it was violently opposed in Congress & among others by Governor Rutledge who was one of the Committee.  I have the honor to be With perfect esteem Your most Obe. servant
                  
                     B. Lincoln
                  
               